Exhibit 4.1 OMEGA HEALTHCARE INVESTORS, INC., as Issuer, the SUBSIDIARY GUARANTORS named herein, as Subsidiary Guarantors, and U.S. BANK NATIONAL ASSOCIATION, as Trustee INDENTURE Dated as of October 4, 2010 6¾% Senior Notes due 2022 CROSS-REFERENCE TABLE Trust Indenture Act Section Indenture Section (a)(1) (a)(2) (a)(3) N.A. (a)(4) N.A. (a)(5) 7.08; 7.10 (b) 7.08; 7.10; 12.02 (c) N.A. (a) (b) (c) N.A. (a) (b) (c) (a) (b)(1) (b)(2) (c) 7.06; 11.02 (d) (a) 4.05; 4.15; 11.02 (b) N.A. (c)(1) 7.02; 11.04; 11.05 (c)(2) 7.02; 11.04; 11.05 (c)(3) N.A. (d) N.A. (e) (f) N.A. (a) 7.01(b); 7.02(a) (b) 7.05; 11.02 (c) (d) 6.05; 7.01(c) (e) (a)(last sentence) (a)(1)(A) (a)(1)(B) (a)(2) (b) (c) (a)(1) (a)(2) (b) (a) (c) N.A. means Not Applicable Note: This Cross-Reference Table shall not, for any purpose, be deemed to be a part of this Indenture. TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01. Definitions 1 SECTION 1.02. Other Definitions 23 SECTION 1.03. Incorporation by Reference of Trust Indenture Act 23 SECTION 1.04. Rules of Construction 24 ARTICLE TWO THE NOTES SECTION 2.01. Form and Dating 24 SECTION 2.02. Execution, Authentication and Denomination; Additional Notes; Exchange Notes 25 SECTION 2.03. Registrar and Paying Agent 26 SECTION 2.04. Paying Agent To Hold Assets in Trust 27 SECTION 2.05. Holder Lists 27 SECTION 2.06. Transfer and Exchange 27 SECTION 2.07. Replacement Notes 28 SECTION 2.08. Outstanding Notes 28 SECTION 2.09. Treasury Notes 29 SECTION 2.10. Temporary Notes 29 SECTION 2.11. Cancellation 29 SECTION 2.12. Defaulted Interest 30 SECTION 2.13. CUSIP and ISIN Numbers 30 SECTION 2.14. Deposit of Moneys 30 SECTION 2.15. Book-Entry Provisions for Global Notes 30 SECTION 2.16. Special Transfer and Exchange Provisions 32 ARTICLE THREE REDEMPTION SECTION 3.01. Notices to Trustee 35 SECTION 3.02. Selection of Notes To Be Redeemed 35 SECTION 3.03. Notice of Redemption 36 SECTION 3.04. Effect of Notice of Redemption 37 SECTION 3.05. Deposit of Redemption Price 37 SECTION 3.06. Notes Redeemed in Part 37 -i- ARTICLE FOUR COVENANTS SECTION 4.01. Payment of Notes 37 SECTION 4.02. Maintenance of Office or Agency 38 SECTION 4.03. Corporate Existence 38 SECTION 4.04. Payment of Taxes 38 SECTION 4.05. Compliance Certificate; Notice of Default 39 SECTION 4.06. Waiver of Stay, Extension or Usury Laws 39 SECTION 4.07. Change of Control 39 SECTION 4.08. Limitation on Indebtedness 39 SECTION 4.09. Limitations on Restricted Payments 43 SECTION 4.10. Maintenance of Total Unencumbered Assets 46 SECTION 4.11. Limitations on Asset Sales 46 SECTION 4.12. Limitations on Transactions with Affiliates 47 SECTION 4.13. Limitations on Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries 48 SECTION 4.14. Limitation on Issuances of Guarantees by Restricted Subsidiaries 50 SECTION 4.15. Reports to Holders 51 SECTION 4.16. Suspension of Covenants 51 ARTICLE FIVE SUCCESSOR CORPORATION SECTION 5.01. Consolidation, Merger and Sale of Assets 52 ARTICLE SIX DEFAULT AND REMEDIES SECTION 6.01. Events of Default 54 SECTION 6.02. Acceleration 56 SECTION 6.03. Other Remedies 56 SECTION 6.04. Waiver of Past Defaults 57 SECTION 6.05. Control by Majority 57 SECTION 6.06. Limitation on Suits 57 SECTION 6.07. Rights of Holders To Receive Payment 58 SECTION 6.08. Collection Suit by Trustee 58 SECTION 6.09. Trustee May File Proofs of Claim 58 SECTION 6.10. Priorities 59 SECTION 6.11. Undertaking for Costs 59 -ii- ARTICLE SEVEN TRUSTEE SECTION 7.01. Duties of Trustee 59 SECTION 7.02. Rights of Trustee 61 SECTION 7.03. Individual Rights of Trustee 62 SECTION 7.04. Trustee’s Disclaimer 62 SECTION 7.05. Notice of Default 62 SECTION 7.06. Reports by Trustee to Holders 62 SECTION 7.07. Compensation and Indemnity 63 SECTION 7.08. Replacement of Trustee 64 SECTION 7.09. Successor Trustee by Merger, Etc. 65 SECTION 7.10. Eligibility; Disqualification 65 SECTION 7.11. Preferential Collection of Claims Against the Issuer 65 ARTICLE EIGHT DISCHARGE OF INDENTURE; DEFEASANCE SECTION 8.01. Termination of the Issuer’s Obligations 65 SECTION 8.02. Legal Defeasance and Covenant Defeasance 66 SECTION 8.03. Conditions to Legal Defeasance or Covenant Defeasance 68 SECTION 8.04. Application of Trust Money 69 SECTION 8.05. Repayment to the Issuer 69 SECTION 8.06. Reinstatement 70 ARTICLE NINE AMENDMENTS, SUPPLEMENTS AND WAIVERS SECTION 9.01. Without Consent of Holders 70 SECTION 9.02. With Consent of Holders 71 SECTION 9.03. Compliance with the Trust Indenture Act 72 SECTION 9.04. Revocation and Effect of Consents 72 SECTION 9.05. Notation on or Exchange of Notes 73 SECTION 9.06. Trustee To Sign Amendments, Etc. 73 ARTICLE TEN SUBSIDIARY GUARANTEE SECTION 10.01. Guarantee 73 SECTION 10.02. Limitation on Subsidiary Guarantor Liability 74 SECTION 10.03. Execution and Delivery of Subsidiary Guarantee 75 SECTION 10.04. Release of a Subsidiary Guarantor 75 -iii- ARTICLE ELEVEN MISCELLANEOUS SECTION 11.01. Trust Indenture Act Controls 76 SECTION 11.02. Notices 76 SECTION 11.03. Communications by Holders with Other Holders 77 SECTION 11.04. Certificate and Opinion as to Conditions Precedent 77 SECTION 11.05. Statements Required in Certificate or Opinion 78 SECTION 11.06. Rules by Paying Agent or Registrar 78 SECTION 11.07. Legal Holidays 78 SECTION 11.08. Governing Law 78 SECTION 11.09. No Adverse Interpretation of Other Agreements 78 SECTION 11.10. No Recourse Against Others 78 SECTION 11.11. Successors 79 SECTION 11.12. Duplicate Originals 79 SECTION 11.13. Severability 79 SIGNATURES S-1 ExhibitA - Form of Note A-1 ExhibitB - Form of Legends B-1 ExhibitC - Form of Certificate To Be Delivered in Connection with Transfers to Non-QIB Accredited Investors C-1 ExhibitD - Form of Certificate To Be Delivered in Connection with Transfers Pursuant to Regulation S D-1 ExhibitE - Form of Notation of Subsidiary Guarantee E-1 Note: This Table of Contents shall not, for any purpose, be deemed to be part of this Indenture. -iv- INDENTURE dated as of October 4, 2010 among Omega Healthcare Investors, Inc., a Maryland corporation (the “Issuer”), each of the Subsidiary Guarantors named herein, as Subsidiary Guarantors, and U.S. Bank National Association, a national banking association organized and existing under the laws of the United States of America, as Trustee (the “Trustee”). The Issuer has duly authorized the creation of an issue of 6¾% Senior Notes due 2022 and, to provide therefor, the Issuer and the Subsidiary Guarantors have duly authorized the execution and delivery of this Indenture.All things necessary to make the Notes, when duly issued and executed by the Issuer and authenticated and delivered hereunder, the valid and binding obligations of the Issuer and to make this Indenture a valid and binding agreement of the Issuer and the Subsidiary Guarantors have been done. THIS INDENTURE WITNESSETH For and in consideration of the premises and the purchase of the Notes by the Holders thereof, the parties hereto covenant and agree, for the equal and proportionate benefit of all Holders, as follows: ARTICLE ONE DEFINITIONS AND INCORPORATION BY REFERENCE SECTION 1.01. Definitions. Set forth below are certain defined terms used in this Indenture. “Acquired Indebtedness” means Indebtedness of a Person existing at the time such Person becomes a Restricted Subsidiary or that is assumed in connection with an Asset Acquisition from such Person by a Restricted Subsidiary and not incurred by such Person in connection with, or in anticipation of, such Person becoming a Restricted Subsidiary or such Asset Acquisition; provided, however, that Indebtedness of such Person that is redeemed, defeased, retired or otherwise repaid at the time of or immediately upon consummation of the transactions by which such Person becomes a Restricted Subsidiary or such Asset Acquisition shall not be Acquired Indebtedness. “Additional Interest” has the meaning set forth in the Registration Rights Agreement. “Adjusted Consolidated Net Income” means, for any period, the aggregate net income (or loss) (before giving effect to cash dividends on preferred stock of the Issuer or charges resulting from the redemption of preferred stock of the Issuer) of the Issuer and its Restricted Subsidiaries for such period determined on a consolidated basis in conformity with GAAP; provided, however, that the following items shall be excluded in computing Adjusted Consolidated Net Income, without duplication: (1)the net income of any Person, other than the Issuer or a Restricted Subsidiary, except to the extent of the amount of dividends or other distributions actually paid to the Issuer or any of its Restricted Subsidiaries by such Person during such period; (2)the net income of any Restricted Subsidiary to the extent that the declaration or payment of dividends or similar distributions by such Restricted Subsidiary of such net income is not at the time permitted by the operation of the terms of its charter or any agreement, instrument, judgment, decree, order, statute, ruleor governmental regulation applicable to such Restricted Subsidiary; (3)any after-tax gains or losses attributable to Asset Sales; and (4)all extraordinary gains and extraordinary losses. “Adjusted Consolidated Net Tangible Assets” means the total amount of assets of the Issuer and its Restricted Subsidiaries (less applicable depreciation, amortization and other valuation reserves), except to the extent resulting from write-ups of capital assets (excluding write-ups in connection with accounting for acquisitions in conformity with GAAP), after deducting from the total amount of assets: (1)all liabilities of the Issuer and its Restricted Subsidiaries that are classified as current liabilities in accordance with GAAP, excluding intercompany items; and (2)all goodwill, trade names, trademarks, patents, unamortized debt discount and expense and other like intangibles, all as set forth on the most recent quarterly or annual consolidated balance sheet of the Issuer and its Restricted Subsidiaries, prepared in conformity with GAAP and filed with the SEC or provided to the Trustee pursuant to Section4.15. “Adjusted Total Assets” means, for any Person, the sum of: (1)Total Assets for such Person as of the end of the fiscal quarter preceding the Transaction Date as set forth on the most recent quarterly or annual consolidated balance sheet of the Issuer and its Restricted Subsidiaries, prepared in conformity with GAAP and filed with the SEC or provided to the Trustee pursuant to Section4.15; and (2)any increase in Total Assets following the end of such quarter including, without limitation, any increase in Total Assets resulting from the application of the proceeds of any additional Indebtedness. “Affiliate” means, as applied to any Person, any other Person directly or indirectly controlling, controlled by, or under direct or indirect common control with, such Person. For purposes of this definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and “under common control with”), as applied to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract or otherwise. -2- “Agent” means any Registrar or Paying Agent. “amend” means to amend, supplement, restate, amend and restate or otherwise modify, including successively; and “amendment” shall have a correlative meaning. “Asset Acquisition” means: (1)an investment by the Issuer or any of its Restricted Subsidiaries in any other Person pursuant to which such Person shall become a Restricted Subsidiary or shall be merged into or consolidated with the Issuer or any of its Restricted Subsidiaries; provided, however, that such Person’s primary business is related, ancillary, incidental or complementary to the businesses of the Issuer or any of its Restricted Subsidiaries on the date of such investment; or (2)an acquisition by the Issuer or any of its Restricted Subsidiaries from any other Person of assets that constitute substantially all of a division or line of business, or one or more healthcare properties, of such Person; provided, however, that the assets and properties acquired are related, ancillary, incidental or complementary to the businesses of the Issuer or any of its Restricted Subsidiaries on the date of such acquisition. “Asset Disposition” means the sale or other disposition by the Issuer or any of its Restricted Subsidiaries, other than to the Issuer or another Restricted Subsidiary, of: (1)all or substantially all of the Capital Stock of any Restricted Subsidiary; or (2)all or substantially all of the assets that constitute a division or line of business, or one or more healthcare properties, of the Issuer or any of its Restricted Subsidiaries. “Asset Sale” means any sale, transfer or other disposition, including by way of merger, consolidation or sale-leaseback transaction, in one transaction or a series of related transactions by the Issuer or any of its Restricted Subsidiaries to any Person other than the Issuer or any of its Restricted Subsidiaries of: (1)all or any of the Capital Stock of any Restricted Subsidiary; (2)all or substantially all of the property and assets of an operating unit or business of the Issuer or any of its Restricted Subsidiaries; or (3)any other property and assets of the Issuer or any of its Restricted Subsidiaries outside the ordinary course of business of the Issuer or such Restricted Subsidiary and, in each case, that is not governed by the provisions of Section5.01; provided, however, that “Asset Sale” shall not include: (1)sales or other dispositions of inventory, receivables and other current assets; -3- (2)the sale, conveyance, transfer, lease, disposition or other transfer of all or substantially all of the assets of the Issuer as permitted under Section5.01; (3)any Restricted Payment permitted by Section4.09 or that constitutes a Permitted Investment; (4)sales, transfers or other dispositions of assets with a fair market value not in excess of $7.5million in any transaction or series of related transactions; (5)sales or other dispositions of assets for consideration at least equal to the fair market value of the assets sold or disposed of, to the extent that the consideration received would satisfy Section4.11(b)(1)(ii); (6)sales or other dispositions of Temporary Cash Investments; (7)the creation or realization of any Lien permitted under this Indenture; (8)transfers of damaged, worn-out or obsolete equipment or assets that, in the Issuer’s reasonable judgment, are no longer used or useful in the business of the Issuer or its Restricted Subsidiaries; or (9)sales or other dispositions of any of the Closed Facilities as in existence on the Closing Date. “Average Life” means at any date of determination with respect to any debt security, the quotient obtained by dividing: (1) the sum of the products of: (x)the number of years from such date of determination to the dates of each successive scheduled principal payment of such debt security, and (y)the amount of such principal payment; by (2) the sum of all such principal payments. “Bankruptcy Law” means Title 11 of the United States Code, as amended, or any insolvency or other similar federal or state law for the relief of debtors. “Board of Directors” means, as to any Person, the board of directors (or similar governing body) of such Person or any duly authorized committee thereof. “Board Resolution” means, with respect to any Person, a copy of a resolution certified by the Secretary or an Assistant Secretary of such Person to have been duly adopted by the Board of Directors of such Person and to be in full force and effect on the date of such certification, and delivered to the Trustee. -4- “Business Day” means a day other than a Saturday, Sunday or other day on which banking institutions in New York or Maryland are authorized or required by law to close. “Capital Market Transaction” means the issuance or sale by the Issuer or any Subsidiary of the Issuer of any of its debt securities (other than commercial paper, intercompany notes and notes issued under loans and other credit facilities with banks and other financial institutions and funds that engage in commercial lending in the ordinary course of their business) pursuant to (a) a public offering registered under the Securities Act or (b) a Rule 144A, Regulation S or Regulation D offering under the Securities Act. “Capital Stock” means, with respect to any Person, any and all shares, interests, participations or other equivalents (however designated, whether voting or non-voting), including partnership interests, whether general or limited, in the equity of such Person, whether outstanding on the Closing Date or issued thereafter, including, without limitation, all Common Stock and Preferred Stock. “Capitalized Lease” means, as applied to any Person, any lease of any property, whether real, personal or mixed, of which the discounted present value of the rental obligations of such Person as lessee, in conformity with GAAP, is required to be capitalized on the balance sheet of such Person. “Capitalized Lease Obligations” means the discounted present value of the rental obligations under a Capitalized Lease as reflected on the balance sheet of such Person as determined in conformity with GAAP. “Change of Control” means the occurrence of one or more of the following events: (1)any sale, lease, exchange or other transfer (in one transaction or a series of related transactions) of all or substantially all of the assets of the Issuer to any “person” or “group” (as such terms are defined in Sections13(d) and 14(d)(2) of the Exchange Act), together with any Affiliates thereof (whether or not otherwise in compliance with the provisions of this Indenture); (2) a “person” or “group” (as such terms are defined in Sections13(d) and 14(d)(2) of the Exchange Act) becomes the ultimate “beneficial owner” (as defined in Rule13d-3 under the Exchange Act) of more than 50% of the total voting power of the Voting Stock of the Issuer on a fully diluted basis; (3)the approval by the holders of Capital Stock of the Issuer of any plan or proposal for the liquidation or dissolution of the Issuer (whether or not otherwise in compliance with the provisions of this Indenture); or (4)individuals who on the Closing Date constitute the Board of Directors (together with any new or replacement directors whose election by the Board of Directors or whose nomination by the Board of Directors for election by the Issuer’s shareholders was approved by a vote of at least a majority of the members of the Board of Directors then still in office who either were members of the Board of Directors on the Closing Date or whose election or nomination for election was so approved) cease for any reason to constitute a majority of the members of the Board of Directors then in office. -5- “Closed Facilities” means the Jewett City Facility (aka Griswold Facility), SNF, 97 Preston Road, Griswold, CT06351. “Closing Date” means October 4, 2010. “Code” means the Internal Revenue Code of 1986, as amended. “Common Stock” means, with respect to any Person, any and all shares, interests, participations or other equivalents (however designated, whether voting or non-voting) that have no preference on liquidation or with respect to distributions over any other class of Capital Stock, including partnership interests, whether general or limited, of such Person’s equity, whether outstanding on the Closing Date or issued thereafter, including, without limitation, all series and classes of common stock. “Consolidated EBITDA” means, for any period, Adjusted Consolidated Net Income for such period plus, to the extent such amount was deducted in calculating such Adjusted Consolidated Net Income (without duplication): (1)Consolidated Interest Expense; (2)income taxes (other than income taxes (either positive or negative) attributable to extraordinary and non-recurring gains or losses or sales of assets); (3)depreciation expense; (4)amortization expense; (5)non-cash charges resulting from the write-down of the value of accounts receivable and/or notes receivable in an aggregate amount from January 1, 2009 not in excess of $10million; and (6)all other non-cash items reducing Adjusted Consolidated Net Income (other than items that will require cash payments and for which an accrual or reserve is, or is required by GAAP to be, made); less all non-cash items increasing Adjusted Consolidated Net Income, all as determined on a consolidated basis for the Issuer and its Restricted Subsidiaries in conformity with GAAP; provided, however, that, if any Restricted Subsidiary is not a Wholly Owned Restricted Subsidiary, Consolidated EBITDA shall be reduced (to the extent not already reduced in Adjusted Consolidated Net Income or otherwise reduced in accordance with GAAP) by an amount equal to: (x)the amount of the Adjusted Consolidated Net Income attributable to such Restricted Subsidiary multiplied by -6- (y)the percentage ownership interest in the income of such Restricted Subsidiary not owned on the last day of such period by the Issuer or any of its Restricted Subsidiaries. “Consolidated Interest Expense” means, for any period, the aggregate amount of interest expense in respect of Indebtedness of the Issuer and the Restricted Subsidiaries during such period, all as determined on a consolidated basis in conformity with GAAP including, without limitation (without duplication): (1)amortization of debt issuance costs, debt discount or premium and other financing fees and expenses; (2)the interest portion of any deferred payment obligations; (3)all commissions, discounts and other fees and expenses owed with respect to letters of credit and bankers’ acceptance financing; (4)the net costs associated with Interest Rate Agreements and Indebtedness that is Guaranteed or secured by assets of the Issuer or any of its Restricted Subsidiaries; and (5)all but the principal component of rentals in respect of Capitalized Lease Obligations paid, accrued or scheduled to be paid or to be accrued by the Issuer and its Restricted Subsidiaries; excluding, to the extent included in interest expense above, the amount of such interest expense of any Restricted Subsidiary if the net income of such Restricted Subsidiary is excluded in the calculation of Adjusted Consolidated Net Income pursuant to clause(2) of the definition thereof (but only in the same proportion as the net income of such Restricted Subsidiary is excluded from the calculation of Adjusted Consolidated Net Income pursuant to clause(2) of the definition thereof), as determined on a consolidated basis (without taking into account Unrestricted Subsidiaries) in conformity with GAAP. “Corporate Trust Office” means the corporate trust office of the Trustee located at Two Midtown Plaza, 1349 W. Peachtree Street, NW, Suite 1050, EX-GA-ATPT, Atlanta, Georgia 30309, Attention:Corporate Trust Department, or such other office, designated by the Trustee by written notice to the Issuer, at which at any particular time its corporate trust business shall be administered. “Currency Agreement” means any foreign exchange contract, currency swap agreement or other similar agreement or arrangement. “Custodian” means any receiver, trustee, assignee, liquidator or similar official under any Bankruptcy Law. “Default” means any event that is, or after notice or passage of time or both would be, an Event of Default. -7- “Depository” means The Depository Trust Company, New York, New York, or a successor thereto registered under the Exchange Act or other applicable statute or regulation. “Disqualified Stock” means any class or series of Capital Stock of any Person that by its terms or otherwise is: (1)required to be redeemed prior to the Stated Maturity of the Notes, (2)redeemable at the option of the holder of such class or series of Capital Stock, at any time prior to the Stated Maturity of the Notes, or (3)convertible into or exchangeable for Capital Stock referred to in clause(1) or (2)above or Indebtedness having a scheduled maturity prior to the Stated Maturity of the Notes; provided, however, that any Capital Stock that would not constitute Disqualified Stock but for provisions thereof giving holders thereof the right to require such Person to repurchase or redeem such Capital Stock upon the occurrence of an “asset sale” or “change of control” occurring prior to the Stated Maturity of the Notes shall not constitute Disqualified Stock if the “asset sale” or “change of control” provisions applicable to such Capital Stock are no more favorable to the holders of such Capital Stock than the provisions contained in Sections4.07 and 4.11 and such Capital Stock specifically provides that such Person will not repurchase or redeem any such stock pursuant to such provisions prior to the Issuer’s repurchase of the Notes as are required to be repurchased pursuant to Sections4.07 and4.11. “Equity Offering” means a public or private offering of Capital Stock (other than Disqualified Stock) of the Issuer. “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any successor statute or statutes thereto. “Exchange Notes” has the meaning set forth in the Registration Rights Agreement. “Exchange Offer” means the offer that may be made by the Issuer pursuant to the Registration Rights Agreement to exchange Notes bearing the Private Placement Legend for the Exchange Notes. “Existing Note Indentures” means the indenture governing the Issuer’s 7% senior notes due 2014, the indenture governing the Issuer’s 7% senior notes due 2016 and the indenture governing the Issuer’s 7½% senior notes due 2020 (each an “Existing Note Indenture”), as each such Existing Note Indenture may be supplemented from time to time. “fair market value” means the price that would be paid in an arm’s-length transaction between an informed and willing seller under no compulsion to sell and an informed and willing buyer under no compulsion to buy, as determined in good faith by the Board of Directors of the Issuer, whose determination shall be conclusive if evidenced by a Board Resolution. -8- “Funds From Operations” for any period means the consolidated net income of the Issuer and its Restricted Subsidiaries for such period determined in conformity with GAAP after adjustments for unconsolidated partnerships and joint ventures, plus depreciation of real property (including furniture and equipment) and other real estate assets and excluding (to the extent such amount was deducted in calculating such consolidated net income): (1)gains or losses from (a)the restructuring or refinancing of Indebtedness or (b)sales of properties; (2)non-cash asset impairment charges; (3)cash litigation charges incurred in an amount not to exceed $10million; (4)non-cash charges associated with the write-down of the value of accounts and/or notes receivable in an amount not to exceed $10million; (5)non-cash charges related to redemptions of Preferred Stock of the Issuer; (6)the write-off of financing costs in connection with the restructuring or refinancing of Indebtedness; and (7)any other non-cash charges associated with the sale or settlement of any Interest Rate Agreement or other hedging or derivative instruments. “GAAP” means generally accepted accounting principles in the United States of America as in effect as of February9, 2010, including, without limitation, those set forth in the opinions and pronouncements of the Accounting Principles Board of the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board or in such other statements by such other entity as approved by a significant segment of the accounting profession. Except as otherwise specifically provided in this Indenture, all ratios and computations contained or referred to in this Indenture shall be computed in conformity with GAAP applied on a consistent basis. “GECC Term Loan” means the $100 million term loan made pursuant to the Credit Agreement dated as of December 18, 2009, by and among NRS Ventures, L.L.C., as borrower, the lenders party thereto in their capacities as lenders thereunder and General Electric Capital Corporation, as administrative agent and a lender, together with the related documents thereto (including, without limitation, any guarantee agreements and security documents), in each case as such agreements may be amended (including any amendment and restatement thereof), supplemented or otherwise modified from time to time, including one or more credit agreements, loan agreements, indentures or similar agreements extending the maturity of, refinancing, replacing or otherwise restructuring (including increasing the amount of available borrowings thereunder or adding Restricted Subsidiaries of the Issuer as additional borrowers or guarantors thereunder), and all or any portion of the Indebtedness under such agreement or agreements or any successor or replacement agreement or agreements and whether by the same or any other agent, lender or group of lenders. -9- “Guarantee” means any obligation, contingent or otherwise, of any Person directly or indirectly guaranteeing any Indebtedness of any other Person and, without limiting the generality of the foregoing, any obligation, direct or indirect, contingent or otherwise, of such Person: (1)to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness of such other Person (whether arising by virtue of partnership arrangements, or by agreements to keep-well, to purchase assets, goods, securities or services (unless such purchase arrangements are on arm’s-length terms and are entered into in the ordinary course of business), to take-or-pay, or to maintain financial statement conditions or otherwise); or (2)entered into for purposes of assuring in any other manner the obligee of such Indebtedness of the payment thereof or to protect such obligee against loss in respect thereof (in whole or in part); provided, however, that the term “Guarantee” shall not include endorsements for collection or deposit in the ordinary course of business. The term “Guarantee” used as a verb has a corresponding meaning. “Holder” means any registered holder, from time to time, of the Notes. “Incur” means, with respect to any Indebtedness, to incur, create, issue, assume, Guarantee or otherwise become liable for or with respect to, or become responsible for, the payment of, contingently or otherwise, such Indebtedness, including an “Incurrence” of Acquired Indebtedness; provided, however, that neither the accrual of interest nor the accretion of original issue discount shall be considered an Incurrence of Indebtedness. “Indebtedness” means, with respect to any Person at any date of determination (without duplication): (1)all indebtedness of such Person for borrowed money; (2)all obligations of such Person evidenced by bonds, debentures, notes or other similar instruments; (3)the face amount of letters of credit or other similar instruments (excluding obligations with respect to letters of credit (including trade letters of credit) securing obligations (other than obligations described in (1)or (2)above or (5), (6)or (7)below) entered into in the ordinary course of business of such Person to the extent such letters of credit are not drawn upon or, if drawn upon, to the extent such drawing is reimbursed no later than the third Business Day following receipt by such Person of a demand for reimbursement); -10- (4)all unconditional obligations of such Person to pay the deferred and unpaid purchase price of property or services, which purchase price is due more than six months after the date of placing such property in service or taking delivery and title thereto or the completion of such services, except Trade Payables; (5)all Capitalized Lease Obligations; (6)all Indebtedness of other Persons secured by a Lien on any asset of such Person, whether or not such Indebtedness is assumed by such Person; provided, however, that the amount of such Indebtedness shall be the lesser of (A)the fair market value of such asset at that date of determination and (B)the amount of such Indebtedness; (7)all Indebtedness of other Persons Guaranteed by such Person to the extent such Indebtedness is Guaranteed by such Person; and (8)to the extent not otherwise included in this definition or the definition of Consolidated Interest Expense, obligations under Currency Agreements and Interest Rate Agreements. The amount of Indebtedness of any Person at any date shall be the outstanding balance at such date of all unconditional obligations of the type described above and, with respect to obligations under any Guarantee, the maximum liability upon the occurrence of the contingency giving rise to the obligation; provided, however, that: (1)the amount outstanding at any time of any Indebtedness issued with original issue discount shall be deemed to be the face amount with respect to such Indebtedness less the remaining unamortized portion of the original issue discount of such Indebtedness at the date of determination in conformity with GAAP, and (2)Indebtedness shall not include any liability for federal, state, local or other taxes. “Indenture” means this Indenture, as amended or supplemented from time to time in accordance with the terms hereof. “Initial Purchasers” means Deutsche Bank Securities Inc., UBS Securities LLC and Banc of America Securities LLC. “Institutional Accredited Investor” or “IAI” means an “accredited investor” within the meaning of Rule501(a)(1), (2), (3) or (7) under the Securities Act. “interest” means, with respect to the Notes, interest and Additional Interest, if any, on the Notes. “Interest Coverage Ratio” means, on any Transaction Date, the ratio of: (x)the aggregate amount of Consolidated EBITDA for the then most recent four fiscal quarters prior to such Transaction Date for which reports have been filed with the SEC or provided to the Trustee pursuant to Section4.15 (“Four Quarter Period”) to -11- (y)the aggregate Consolidated Interest Expense during such Four Quarter Period. In making the foregoing calculation, (1)pro forma effect shall be given to any Indebtedness Incurred or repaid (other than in connection with an Asset Acquisition or Asset Disposition) during the period (“Reference Period”) commencing on the first day of the Four Quarter Period and ending on the Transaction Date (other than Indebtedness Incurred or repaid under a revolving credit or similar arrangement), in each case as if such Indebtedness had been Incurred or repaid on the first day of such Reference Period; (2)Consolidated Interest Expense attributable to interest on any Indebtedness (whether existing or being Incurred) computed on a pro forma basis and bearing a floating interest rate shall be computed as if the rate in effect on the Transaction Date (taking into account any Interest Rate Agreement applicable to such Indebtedness if such Interest Rate Agreement has a remaining term in excess of 12months or, if shorter, at least equal to the remaining term of such Indebtedness) had been the applicable rate for the entire period; (3)pro forma effect shall be given to Asset Dispositions and Asset Acquisitions and Permitted Mortgage Investments (including giving pro forma effect to the application of proceeds of any Asset Disposition and any Indebtedness Incurred or repaid in connection with any such Asset Acquisitions or Asset Dispositions) that occur during such Reference Period but subsequent to the end of the related Four Quarter Period as if they had occurred and such proceeds had been applied on the first day of such Reference Period; and (4)pro forma effect shall be given to asset dispositions and asset acquisitions (including giving pro forma effect to (i)the application of proceeds of any asset disposition and any Indebtedness Incurred or repaid in connection with any such asset acquisitions or asset dispositions and (ii)expense and cost reductions calculated on a basis consistent with RegulationS-X under the Exchange Act) that have been made by any Person that has become a Restricted Subsidiary or has been merged with or into the Issuer or any of its Restricted Subsidiaries during such Reference Period but subsequent to the end of the related Four Quarter Period and that would have constituted asset dispositions or asset acquisitions during such Reference Period but subsequent to the end of the related Four Quarter Period had such transactions occurred when such Person was a Restricted Subsidiary as if such asset dispositions or asset acquisitions were Asset Dispositions or Asset Acquisitions and had occurred on the first day of such Reference Period; provided, however, that to the extent that clause(3) or (4)of this paragraphrequires that pro forma effect be given to an Asset Acquisition or Asset Disposition or asset acquisition or asset disposition, as the case may be, such pro forma calculation shall be based upon the four full fiscal quarters immediately preceding the Transaction Date of the Person, or division or line of business, or one or more healthcare properties, of the Person that is acquired or disposed of to the extent that such financial information is available. -12- “Interest Payment Date” means the Stated Maturity of an installment of interest on the Notes. “Interest Rate Agreement” means any interest rate protection agreement, interest rate future agreement, interest rate option agreement, interest rate swap agreement, interest rate cap agreement, interest rate collar agreement, interest rate hedge agreement, option or future contract or other similar agreement or arrangement with respect to interest rates. “Investment” in any Person means any direct or indirect advance, loan or other extension of credit (including, without limitation, by way of Guarantee or similar arrangement, but excluding advances to customers in the ordinary course of business that are, in conformity with GAAP, recorded as accounts receivable on the consolidated balance sheet of the Issuer and its Restricted Subsidiaries) or capital contribution to (by means of any transfer of cash or other property (tangible or intangible) to others or any payment for property or services solely for the account or use of others, or otherwise), or any purchase or acquisition of Capital Stock, bonds, notes, debentures or other similar instruments issued by, such Person and shall include: (1)the designation of a Restricted Subsidiary as an Unrestricted Subsidiary; and (2)the fair market value of the Capital Stock (or any other Investment), held by the Issuer or any of its Restricted Subsidiaries of (or in) any Person that has ceased to be a Restricted Subsidiary; provided, however, that the fair market value of the Investment remaining in any Person that has ceased to be a Restricted Subsidiary shall be deemed not to exceed the aggregate amount of Investments previously made in such Person valued at the time such Investments were made, less the net reduction of such Investments. For purposes of the definition of “Unrestricted Subsidiary” and Section4.09: (i) “Investment” shall include the fair market value of the assets (net of liabilities (other than liabilities to the Issuer or any of its Restricted Subsidiaries)) of any Restricted Subsidiary at the time such Restricted Subsidiary is designated an Unrestricted Subsidiary; (ii) the fair market value of the assets (net of liabilities (other than liabilities to the Issuer or any of its Restricted Subsidiaries)) of any Unrestricted Subsidiary at the time that such Unrestricted Subsidiary is designated a Restricted Subsidiary shall be considered a reduction in outstanding Investments; and (iii) any property transferred to or from an Unrestricted Subsidiary shall be valued at its fair market value at the time of such transfer. “Investment Grade Status” means, with respect to the Issuer, when the Notes have either (1)a rating of “Baa3” or higher from Moody’s or (2)a rating of “BBB-” or higher from S&P (or, if either such agency ceases to rate the Notes for reasons outside the control of the Issuer, the equivalent investment grade credit rating from any other “nationally recognized statistical rating organization” within the meaning of Rule15c3-1(c)(2)(vi)(F) under the Exchange Act selected by the Issuer as a replacement agency), in each case published by the applicable agency with no negative outlook. -13- “Lien” means any mortgage, pledge, security interest, encumbrance, lien or charge of any kind (including, without limitation, any conditional sale or other title retention agreement or lease in the nature thereof or any agreement to give any security interest). “Line of Credit” means the Credit Agreement dated as of April13, 2010, by and among the Restricted Subsidiaries of the Issuer now or hereafter party thereto as borrowers, the lenders party thereto in their capacities as lenders thereunder and Bank of America, N.A., as administrative agent, together with the related documents thereto (including, without limitation, any guarantee agreements and security documents), in each case as such agreements may be amended (including any amendment and restatement thereof), supplemented or otherwise modified from time to time, including one or more credit agreements, loan agreements, indentures or similar agreements extending the maturity of, refinancing, replacing or otherwise restructuring (including increasing the amount of available borrowings thereunder or adding Restricted Subsidiaries of the Issuer as additional borrowers or guarantors thereunder), and all or any portion of the Indebtedness under such agreement or agreements or any successor or replacement agreement or agreements and whether by the same or any other agent, lender or group of lenders. “Moody’s” means Moody’s Investors Service, Inc. and its successors. “Net Cash Proceeds” means: (1)with respect to any Asset Sale, the proceeds of such Asset Sale in the form of cash or Temporary Cash Investments, including payments in respect of deferred payment obligations (to the extent corresponding to the principal, but not interest, component thereof) when received in the form of cash or Temporary Cash Investments (except to the extent such obligations are financed or sold with recourse to the Issuer or any of its Restricted Subsidiaries) and proceeds from the conversion of other property received when converted to cash or cash equivalents, net of: (i)brokerage commissions and other fees and expenses (including fees and expenses of counsel and investment bankers) related to such Asset Sale, (ii)provisions for taxes actually paid or payable as a result of such Asset Sale by the Issuer and its Restricted Subsidiaries, taken as a whole, (iii)payments made to repay Indebtedness or any other obligation outstanding at the time of such Asset Sale that either (A)is secured by a Lien on the property or assets sold or (B)is required to be paid as a result of such sale, (iv)amounts reserved by the Issuer and its Restricted Subsidiaries against any liabilities associated with such Asset Sale, including, without limitation, pension and other post-employment benefit liabilities, liabilities related to environmental matters and liabilities under any indemnification obligations associated with such Asset Sale, all as determined on a consolidated basis in conformity with GAAP, -14- (v)payments of retained liabilities (not constituting Indebtedness) relating to the assets sold at the time of, or within 30 days after, the date of such Asset Sale, and (2)with respect to any issuance or sale of Capital Stock, the proceeds of such issuance or sale in the form of cash or Temporary Cash Investments, including payments in respect of deferred payment obligations (to the extent corresponding to the principal, but not interest, component thereof) when received in the form of cash or Temporary Cash Investments (except to the extent such obligations are financed or sold with recourse to the Issuer or any of its Restricted Subsidiaries) and proceeds from the conversion of other property received when converted to cash or Temporary Cash Investments, net of attorney’s fees, accountants’ fees, underwriters’ or placement agents’ fees, discounts or commissions and brokerage, consultant and other fees incurred in connection with such issuance or sale and net of tax paid or payable as a result thereof. “Non-U.S. Person” has the meaning assigned to such term in Regulation S. “Notes” means, collectively, the Issuer’s 6¾% Senior Notes due 2022 issued in accordance with Section2.02 (whether issued on the Closing Date, issued as Additional Notes, issued as Exchange Notes or Private Exchange Notes, or otherwise issued after the Closing Date) treated as a single class of securities under this Indenture, as amended or supplemented from time to time in accordance with the terms of this Indenture. “Offer to Purchase” means an offer to purchase Notes by the Issuer from the Holders commenced by mailing a notice to the Trustee and each Holder stating: (1)the covenant pursuant to which the offer is being made and that all Notes validly tendered will be accepted for payment on a pro rata basis; (2)the purchase price and the date of purchase (which shall be a Business Day no earlier than 30days nor later than 60days from the date such notice is mailed) (the “Payment Date”); (3)that any Note not tendered will continue to accrue interest pursuant to its terms; (4)that, unless the Issuer defaults in the payment of the purchase price, any Note accepted for payment pursuant to the Offer to Purchase shall cease to accrue interest on and after the Payment Date; (5)that Holders electing to have a Note purchased pursuant to the Offer to Purchase will be required to surrender the Note, together with the form entitled “Option of the Holder to Elect Purchase” on the reverse side of the Note completed, to the Paying Agent at the address specified in the notice prior to the close of business on the Business Day immediately preceding the Payment Date; -15- (6)that Holders will be entitled to withdraw their election if the Paying Agent receives, not later than the close of business on the third Business Day immediately preceding the Payment Date, a telegram, facsimile transmission or letter setting forth the name of such Holder, the principal amount of Notes delivered for purchase and a statement that such Holder is withdrawing his election to have such Notes purchased; and (7)that Holders whose Notes are being purchased only in part will be issued new Notes equal in principal amount to the unpurchased portion of the Notes surrendered; provided, however, that each Note purchased and each new Note issued shall be in a principal amount of $2,000 or integral multiples of $1,000 in excess thereof. On the Payment Date, the Issuer shall (i) accept for payment on a pro rata basis Notes or portions thereof tendered pursuant to an Offer to Purchase; (ii) deposit with the Paying Agent money sufficient to pay the purchase price of all Notes or portions thereof so accepted; and (iii) promptly thereafter deliver, or cause to be delivered, to the Trustee all Notes or portions thereof so accepted together with an Officers’ Certificate specifying the Notes or portions thereof accepted for payment by the Issuer. The Paying Agent shall promptly mail to the Holders of Notes so accepted payment in an amount equal to the purchase price, and the Trustee shall promptly authenticate and mail to such Holders a new Note equal in principal amount to any unpurchased portion of any Note surrendered; provided, however, that each Note purchased and each new Note issued shall be in a principal amount of $2,000 or integral multiples of $1,000 in excess thereof. The Issuer will publicly announce the results of an Offer to Purchase as soon as practicable after the Payment Date. The Issuer will comply with Rule14e-1 under the Exchange Act and any other securities laws and regulations thereunder to the extent such laws and regulations are applicable, in the event that the Issuer is required to repurchase Notes pursuant to an Offer to Purchase. “Officer” means any of the following of the Issuer or a Subsidiary Guarantor, as applicable:the Chairman of the Board of Directors, the Chief Executive Officer, the Chief Financial Officer, the President, any Vice President, the Treasurer or the Secretary. “Officers’ Certificate” means a certificate signed by two Officers. “Opinion of Counsel” means a written opinion from legal counsel who is reasonably acceptable to the Trustee.The counsel may be an employee of, or counsel to, the Issuer, a Subsidiary Guarantor or the Trustee. -16- “Pari Passu Indebtedness” means any Indebtedness of the Issuer or any Subsidiary Guarantor that ranks pari passu in right of payment with the Notes or the Guarantee thereof by such Subsidiary Guarantor, as applicable. “Permitted Investment” means: (1)an Investment in the Issuer or any of its Restricted Subsidiaries or a Person that will, upon the making of such Investment, become a Restricted Subsidiary or be merged or consolidated with or into or transfer or convey all or substantially all its assets to, the Issuer or any of its Restricted Subsidiaries; provided, however, that such Person’s primary business is related, ancillary, incidental or complementary to the businesses of the Issuer or any of its Restricted Subsidiaries on the date of such Investment; (2)investments in cash and Temporary Cash Investments; (3)Investments made by the Issuer or its Restricted Subsidiaries as a result of consideration received in connection with an Asset Sale made in compliance with Section4.11 (4)Investments represented by Guarantees that are otherwise permitted under this Indenture; (5)payroll, travel and similar advances to cover matters that are expected at the time of such advances ultimately to be treated as expenses in accordance with GAAP; (6)stock, obligations or securities received in satisfaction of judgments; (7)Permitted Mortgage Investments; and (8)additional Investments not to exceed $50million at any time outstanding. “Permitted Mortgage Investment” means any Investment in secured notes, mortgage, deeds of trust, collateralized mortgage obligations, commercial mortgage-backed securities, other secured debt securities, secured debt derivative or other secured debt instruments, so long as such investment relates directly or indirectly to real property that constitutes or is used as a skilled nursing home center, hospital, assisted living facility or other property customarily constituting an asset of a real estate investment trust specializing in healthcare or senior housing property. “Person” means any individual, corporation, partnership, limited liability company, joint venture, incorporated or unincorporated association, joint-stock company, trust, unincorporated organization or government or other agency or political subdivision thereof or other entity of any kind. “Preferred Stock” means, with respect to any Person, any and all shares, interests, participations or other equivalents (however designated, whether voting or non-voting) that have a preference on liquidation or with respect to distributions over any other class of Capital Stock, including preferred partnership interests, whether general or limited, or such Person’s preferred or preference stock, whether outstanding on the Closing Date or issued thereafter, including, without limitation, all series and classes of such preferred or preference stock. -17- “principal” means, with respect to the Notes, the principal of and premium, if any, on the Notes. “Private Exchange” has the meaning given to it in the Registration Rights Agreement. “Private Exchange Notes” has the meaning given to it in the Registration Rights Agreement. “Private Placement Legend” means the legends initially set forth on the Notes in the form set forth in ExhibitB. “Qualified Institutional Buyer” or “QIB” shall have the meaning specified in Rule144A under the Securities Act. “Record Date” means the applicable Record Date specified in the Notes; provided, however, that if any such date is not a Business Day, the Record Date shall be the first day immediately succeeding such specified day that is a Business Day. “redeem” means to redeem, repurchase, purchase, defease, retire, discharge or otherwise acquire or retire for value; and “redemption” shall have a correlative meaning; provided, however, that this definition shall not apply for purposes of Section5 or Section6 of the Notes or Article Three. “Redemption Date,” when used with respect to any Note to be redeemed, means the date fixed for such redemption pursuant to this Indenture and the Notes. “Redemption Price,” when used with respect to any Note to be redeemed, means the price fixed for such redemption, payable in immediately available funds, pursuant to this Indenture and the Notes. “Registration Rights Agreement” means the Registration Rights Agreement dated as of October 4, 2010 among the Issuer, the Subsidiary Guarantors and the Initial Purchasers, as amended, supplemented or modified from time to time, and any similar agreement entered into in connection with the issuance of any Additional Notes. “RegulationS” means RegulationS under the Securities Act. “Responsible Officer” means, when used with respect to the Trustee, any officer in the Corporate Trust Office of the Trustee to whom any corporate trust matter is referred because of such officer’s knowledge of and familiarity with the particular subject and shall also mean any officer who shall have direct responsibility for the administration of this Indenture. -18- “Restricted Security” means a Note that constitutes a “Restricted Security” within the meaning of Rule144(a)(3) under the Securities Act; provided, however, that the Trustee shall be entitled to request and conclusively rely on an Opinion of Counsel with respect to whether any Note constitutes a Restricted Security. “Restricted Subsidiary” means any Subsidiary of the Issuer other than an Unrestricted Subsidiary. “Rule144A” means Rule144A under the Securities Act. “S&P” means Standard& Poor’s Ratings Services and its successors. “SEC” means the U.S. Securities and Exchange Commission. “Secured Indebtedness” means any Indebtedness secured by a Lien upon the property of the Issuer or any of its Restricted Subsidiaries. “Securities Act” means the U.S. Securities Act of 1933, as amended, or any successor statute or statutes thereto. “Significant Subsidiary,” with respect to any Person, means any restricted subsidiary of such Person that satisfies the criteria for a “significant subsidiary” set forth in Rule1.02(w) of RegulationS-X under the Exchange Act. “Stated Maturity” means: (1)with respect to any debt security, the date specified in such debt security as the fixed date on which the final installment of principal of such debt security is due and payable; and (2)with respect to any scheduled installment of principal of or interest on any debt security, the date specified in such debt security as the fixed date on which such installment is due and payable. “Subsidiary” means, with respect to any Person, any corporation, association or other business entity of which more than 50% of the voting power of the outstanding Voting Stock is owned, directly or indirectly, by such Person and one or more other Subsidiaries of such Person and the accounts of which would be consolidated with those of such Person in its consolidated financial statements in accordance with GAAP, if such statements were prepared as of such date. “Subsidiary Debt” means all unsecured Indebtedness of which a Restricted Subsidiary is the primary obligor. “Subsidiary Guarantee” means a Guarantee by each Subsidiary Guarantor for payment of the Notes by such Subsidiary Guarantor. The Subsidiary Guarantee will be an unsecured senior obligation of each Subsidiary Guarantor and will be unconditional regardless of the enforceability of the Notes and this Indenture. Notwithstanding the foregoing, each Subsidiary Guarantee by a Subsidiary Guarantor shall provide by its terms that it shall be automatically and unconditionally released and discharged upon any sale, exchange or transfer, to any Person not an Affiliate of the Issuer, of all of the Capital Stock owned by the Issuer and its Restricted Subsidiaries in, or all or substantially all the assets of, such Restricted Subsidiary (which sale, exchange or transfer is not then prohibited by this Indenture). -19- “Subsidiary Guarantors” means (i)each Restricted Subsidiary of the Issuer on the Closing Date and (ii)each other Person that is required to become a Subsidiary Guarantor by the terms of this Indenture after the Closing Date, in each case, until such Person is released from its Subsidiary Guarantee. “Temporary Cash Investment” means any of the following: (1)direct obligations of the United States of America or any agency thereof or obligations fully and unconditionally guaranteed by the United States of America or any agency thereof; (2)time deposits accounts, certificates of deposit and money market deposits maturing within 180days of the date of acquisition thereof issued by a bank or trust company which is organized under the laws of the United States of America, any state thereof, and which bank or trust company has capital, surplus and undivided profits aggregating in excess of $250million and has outstanding debt which is rated “A” (or such similar equivalent rating) or higher by at least one nationally recognized statistical rating organization (as defined in Rule436 under the Securities Act) or any money-market fund sponsored by a registered broker dealer or mutual fund distributor; (3)repurchase obligations with a term of not more than 30days for underlying securities of the types described in clause(1) above entered into with a bank meeting the qualifications described in clause(2) above; (4)commercial paper, maturing not more than 90days after the date of acquisition, issued by a corporation (other than an Affiliate of the Issuer) organized and in existence under the laws of the United States of America, any state of the United States of America with a rating at the time as of which any investment therein is made of “P-1” (or higher) according to Moody’s or “A-1” (or higher) according to S&P; and (5)securities with maturities of six months or less from the date of acquisition issued or fully and unconditionally guaranteed by any state, commonwealth or territory of the United States of America, or by any political subdivision or taxing authority thereof, and rated at least “A” by S&P or Moody’s. “Total Assets” means the sum (without duplication) of: (1)Undepreciated Real Estate Assets; and -20- (2)all other assets (excluding intangibles and accounts receivable) of the Issuer and its Restricted Subsidiaries on a consolidated basis determined in conformity with GAAP. “Total Unencumbered Assets” as of any date means the sum of: (1)those Undepreciated Real Estate Assets not securing any portion of Secured Indebtedness; and (2)all other assets (but excluding intangibles and accounts receivable) of the Issuer and its Restricted Subsidiaries not securing any portion of Secured Indebtedness determined on a consolidated basis in conformity with GAAP. “Trade Payables” means, with respect to any Person, any accounts payable or any other indebtedness or monetary obligation to trade creditors created, assumed or Guaranteed by such Person or any of its Subsidiaries arising in the ordinary course of business in connection with the acquisition of goods or services. “Transaction Date” means, with respect to the Incurrence of any Indebtedness by the Issuer or any of its Restricted Subsidiaries, the date such Indebtedness is to be Incurred and, with respect to any Restricted Payment, the date such Restricted Payment is to be made. “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended. “Trustee” means the party named as such in this Indenture until a successor replaces it in accordance with the provisions of this Indenture and thereafter means such successor. “Undepreciated Real Estate Assets” means, as of any date, the cost (being the original cost to the Issuer or any of its Restricted Subsidiaries plus capital improvements) of real estate assets of the Issuer and its Restricted Subsidiaries on such date, before depreciation and amortization of such real estate assets, determined on a consolidated basis in conformity with GAAP. “Unrestricted Subsidiary” means (1)any Subsidiary of the Issuer that at the time of determination shall be designated an Unrestricted Subsidiary by the Board of Directors of the Issuer in the manner provided below; and (2)any Subsidiary of an Unrestricted Subsidiary. Except during a Suspension Period, the Board of Directors of the Issuer may designate any Subsidiary (including any newly acquired or newly formed Subsidiary of the Issuer) to be an Unrestricted Subsidiary unless such Subsidiary owns any Capital Stock of, or owns or holds any Lien on any property of, the Issuer or any of its Restricted Subsidiaries; provided, however, that: -21- (i) any Guarantee by the Issuer or any of its Restricted Subsidiaries of any Indebtedness of the Subsidiary being so designated shall be deemed an “Incurrence” of such Indebtedness and an “Investment” by the Issuer or such Restricted Subsidiary (or all, if applicable) at the time of such designation; (ii) either (i)the Subsidiary to be so designated has total assets of $1,000 or less or (ii)if such Subsidiary has assets greater than $1,000, such designation would be permitted under Section4.09; and (iii) if applicable, the Incurrence of Indebtedness and the Investment referred to in clause (i)of this proviso would be permitted under Section4.08 and Section4.09. The Board of Directors of the Issuer may designate any Unrestricted Subsidiary to be a Restricted Subsidiary; provided, however, that: (x)no Default or Event of Default shall have occurred and be continuing at the time of or after giving effect to such designation; and (y)all Liens and Indebtedness of such Unrestricted Subsidiary outstanding immediately after such designation would, if Incurred at such time, have been permitted to be Incurred (and shall be deemed to have been Incurred) for all purposes of this Indenture. Any such designation by the Board of Directors of the Issuer shall be evidenced to the Trustee by promptly filing with the Trustee a copy of the Board Resolution giving effect to such designation and an Officers’ Certificate certifying that such designation complied with the foregoing provisions. “Unsecured Indebtedness” means any Indebtedness of the Issuer or any of its Restricted Subsidiaries that is not Secured Indebtedness. “U.S. Government Obligations” means direct obligations of, obligations guaranteed by, or participations in pools consisting solely of obligations of or obligations guaranteed by, the United States of America for the payment of which obligations or guarantee the full faith and credit of the United States of America is pledged and that are not callable or redeemable at the option of the issuer thereof. “U.S. Legal Tender” means such coin or currency of the United States of America that at the time of payment shall be legal tender for the payment of public and private debts. “Voting Stock” means with respect to any Person, Capital Stock of any class or kind ordinarily having the power to vote for the election of directors, managers or other voting members of the governing body of such Person. -22- “Wholly Owned” means, with respect to any Subsidiary of any Person, the ownership of all of the outstanding Capital Stock of such Subsidiary (other than any director’s qualifying shares or Investments by individuals mandated by applicable law) by such Person or one or more Wholly Owned Subsidiaries of such Person. SECTION 1.02.
